Citation Nr: 0510438	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for transient ischemic 
attacks (TIAs).  

2.  Entitlement to service connection for residuals of 
pneumonia.  

3.  Entitlement to service connection for a chronic 
disability manifested by dizzy spells.  

4.  Entitlement to service connection for athlete's feet.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran does not have TIAs as a result of his 
service; TIAs were not manifest to a compensable degree 
within one year of separation from service.  

2.  The veteran does not have residuals of pneumonia as a 
result of his active service.  

3.  A chronic disability manifested by dizzy spells is not of 
service origin.  

4.  The veteran does not have athlete's feet as a result of 
his active service.  

5.  The competent evidence establishes that the veteran does 
not have a right ear hearing loss recognized as a disability 
for VA purposes.  

6.  The veteran's left ear hearing loss preexisted service 
and was not aggravated therein.  

7.  There is not competent medical evidence of record of a 
current diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  TIAs were not incurred in or aggravated by service; nor 
may TIAs be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).  

2.  Residuals of pneumonia were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, (2004).  

3.  A chronic disability manifested by dizzy spells was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

4.  Athlete's feet were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

5.  The criteria for a grant of service connection for a 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.385 (2004).

6.  A left ear hearing loss pre-existed service and was not 
aggravated by military service or any incident therein.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2004).  

7.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in April 2003, prior to the denial of service connection for 
the claims as listed on the title page.  That document 
specifically referred to the veteran's claims for residuals 
of pneumonia, tinnitus, athlete's feet, and dizzy spells.  
Moreover the August 2003 SOC, the July 2004 SSOC, and another 
VCAA letter in October 2004 specifically advised him as to 
what evidence the RO had in its possession and what evidence 
was still needed as to each claim on appeal.  Specifically, 
these documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes a separation 
examination report, post service private medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  Attempts to obtain the 
veteran's complete service medical records have been 
unsuccessful.  There is no indication of any additional 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran contends that he is entitled to service 
connection for TIAs, residuals of pneumonia, dizzy spells, 
athlete's feet, bilateral hearing loss, and tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as TIAs or 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2003).  In VAOPGCPREC 3-2003, VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was concluded that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid.  VAOPGCPREC 3-2003 (2003).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); 
Hunt, 1 Vet. App. at 296-97.

The Court held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Initially, it is noted that in this case, the service medical 
records, for the most part, are unavailable.  Attempts to 
obtain the veteran's complete service medical records were 
unsuccessful.  The only service medical record available for 
review is the veteran's February 1956 separation examination 
report.  At that time, the veteran's medical history was 
noted to include "dizzy spells in past," athlete's feet, 
and "low hearing occasionally."  The Board recognizes that 
it is incumbent upon VA to afford the veteran's claim 
heightened consideration due to the unfortunate loss of some 
service medical records.  E.g., Marciniak v. Brown, 10 Vet. 
App. 198 (1997); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board presumes the truthfulness of the veteran's claimed 
symptoms during service.  King v. Brown, 5 Vet. App. 19, at 
21 (1993).

Transient Ischemic Attacks and Residuals of Pneumonia

The first medical evidence of transient ischemic attacks and 
treatment for pneumonia was in 2002, many years after 
separation from service.  These private and VA documents 
records reflect treatment for TIAs in late 2002 and into 
2003.  In March 2003, the TIA incident included loss of 
control the left hand and left side of the mouth.  This 
resolved after about 15 minutes.  They also show that the 
veteran was seen for pneumonia in early 2002. The record 
reflects that the veteran's transient ischemic attacks began 
in late 2002.  He was initially seen for pneumonia in early 
2002.  That condition had apparently resoled in April of that 
year.  

There is no medical evidence of record which relates any 
current treatment for TIAs or pneumonia to the veteran's 
active duty.  Also, there is no medical evidence of any 
underlying disorder which might indicate TIAs within a year 
following service.  Furthermore, there are no post service 
treatment records for either condition until many years after 
service separation.  As such, the Board concludes that these 
conditions are not of service origin.  

(Note: To the extent that the veteran's current treatment for 
TIAs might be described as dizzy spells, that claim has been 
addressed separately below.)  

Dizzy Spells and Athlete's Feet

The veteran has also contended that service connection is 
warranted for a condition manifested by dizzy spells and 
athlete's feet.  It is noted that he reported a history of 
these conditions at the time of service separation 
examination in 1956.  Post service records are negative for 
report of, treatment for, or diagnoses of a disability 
manifested by dizzy spells or athlete's feet.  Specifically, 
post service documents do not indicate any current treatment 
for dizzy spells (other than "spells" associated with his 
TIAs) or athlete's feet.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current disability associated with dizzy spells or 
athlete's feet, the claims must be denied.

Bilateral Hearing Loss and Tinnitus

On audiological evaluation at separation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
5
10
15
20
25

The veteran underwent audiological testing at Waco 
Otolaryngology Associates in June 2004.  The examiner noted 
that the purpose of his evaluation was to determine if the 
veteran's audiological complaints were related to noise 
exposure during his time in military service.  It was noted 
that the veteran's primary complaint was of hearing 
impairment in the left ear.  The veteran denied ringing in 
the ears, but he did say that he had had ear surgery on his 
left ear when he was around 7 years of age.  The examiner 
noted that he reviewed the veteran's audiometric tests from 
separation from service.  

Examination in 2004 showed that the ears appeared normal.  
Audiogram demonstrated normal hearing in the right ear and a 
conductive hearing loss in the left ear.  Bone scores were 
normal in each ear.  The examiner opined that the claimant's 
conductive hearing loss was very likely related to his 
surgery when he was a child.  He described the veteran as 
"fortunate" in that there was no significant sensorineural 
hearing loss.  The examiner also noted that he saw no 
evidence of any significant trouble caused by any noise 
exposure from service.  It was again noted that the veteran 
denied the presence of tinnitus.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

In Hensley v. Brown, 5 Vet. App. 155 (193), the CAVC noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The CAVC explained 
that: 

[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  5 Vet. App. at 
160.  

The Board also finds that these claims must be denied.  The 
heart of the veteran's case is his contention that he gave a 
history of hearing loss at time service separation and that 
his current hearing impairment had its onset during service, 
or was aggravated therein.  While the veteran's separation 
examination noted a complaint of hearing loss and some 
hearing impairment in the left ear, (but not to the extent to 
represent disability by VA standards), current left ear 
hearing loss evaluation report from June 2004 reflects that 
the veteran's current left ear hearing impairment is the 
result of preservice (childhood) mastoid surgery.  Moreover, 
the examiner opined that the condition was not aggravated 
during service.  No right ear hearing loss is currently 
found.  

At this juncture, the Board finds that the statutory 
presumption of soundness  has been rebutted as to left ear 
hearing loss.  Post service records reflect that the veteran 
underwent mastoid surgery to the left ear when he was a 
child.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  With 
respect to any claimed aggravation, the statutory presumption 
of aggravation does not attach.  The June 2004 examiner 
specifically concluded that the pre-existing left ear 
disability did not become worse during service.  See 38 
U.S.C.A. § 1153 (West 2002).

As to the right ear, the Board notes that a review of the 
record does not show that the veteran has ever received a 
competent medical diagnosis of this condition.  In fact, the 
audiometric evaluations of record, to include the inservice 
and postservice evaluations, are negative for right ear 
hearing loss.  

As indicated earlier, Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Simply put, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no competent medical evidence of current right ear hearing 
loss, the claims must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for transient ischemic attacks, residuals 
of pneumonia, dizzy spells, athlete's feet, bilateral hearing 
loss, and tinnitus.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for transient ischemic 
attacks is denied.  

Entitlement to service connection for residuals of pneumonia 
is denied.  

Entitlement to service connection for a chronic disability 
manifested by dizzy spells is denied.  

Entitlement to service connection for athlete's feet is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


